Citation Nr: 0839740	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  06-14 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for the veteran's service-connected post traumatic stress 
disorder (PTSD) for accrued benefits purposes. 

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to service-
connected PTSD, for accrued benefits purposes. 

3.  Entitlement to service connection for the cause of the 
veteran's death. 

4.  Entitlement to service connection for death pension 
benefits. 



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1942 to 
November 1945.  He died in March 2004, and his surviving 
spouse is the appellant in this case.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board notes that prior to the veteran's death he filed a 
Notice of Disagreement on a February 2002 RO rating decision 
on the issue of a higher initial rating for his service-
connected  PTSD.  The Board also notes that the veteran filed 
the claim of entitlement to service connection for GERD 
secondary to service-connected  PTSD prior to his death.  
Therefore, those issues will be addressed for accrued 
purposes only. 

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

The issue of entitlement to service connection for the cause 
of the veteran's death is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The service-connected PTSD was not, at the time of the 
veteran's death, shown to have been productive of more than 
occupational and social impairment with reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships.  

3.  The veteran's GERD was not, at the time of the veteran's 
death, shown to be due to any injury or other event or 
incident of his active service; nor is it shown to have been 
caused or aggravated by the service-connected PTSD.  

4.  The appellant's countable income exceeds the maximum 
annual pension rate.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
50 percent for the service-connected PTSD for accrued 
benefits purposes are not met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.130 
including Diagnostic Code 9411 (2008).  

2.  The veteran's disability manifested by GERD was not due 
to disease or injury that was incurred in or aggravated by 
service; nor was it proximately due to or the result of the 
service-connected PTSD.  38 U.S.C.A. §§  1101, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008);  38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310(a) (2008).  

3. The appellant's income precludes her from receiving death 
pension benefits. 38 U.S.C.A. §§ 1541, 5107 (West 2002); 38 
C.F.R. §§ 3.23, 3.273 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the appellant was notified of the 
information and evidence needed to substantiate and complete 
her claims in a July 2004 letter, issued prior to the 
appealed December 2004 rating decision.  The Board also notes 
that, in the December 2004 rating decision, the appellant was 
notified that a 50 percent evaluation had been assigned for 
PTSD as of May 2001.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Any notification errors in this regard 
concerning GERD are not prejudicial, as the claim for service 
connection for that disorder is being denied.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's records corresponding to reported 
medical and mental health treatment have been obtained.  
Prior to his death, the veteran was also afforded VA 
examinations addressing the disabilities at issue in this 
appeal.

Overall, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

II. Accrued benefits

A.  Applicable laws and regulations

Under 38 U.S.C.A. § 5121(a), accrued benefits are defined as 
periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death (hereinafter referred to as 
"accrued benefits") and due and unpaid for a period not to 
exceed two years.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that, for a surviving spouse to 
be entitled to accrued benefits, "the veteran must have had 
a claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."

Accrued benefits include those the veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death.  See 38 U.S.C.A. § 
5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 
C.F.R. § 3.1000(a).  Thus, the appellant cannot furnish 
additional evidence that could be used to substantiate her 
claim, and VA could not develop additional evidence that 
would substantiate the claims of entitlement to accrued 
benefits.  "Evidence in the file at date of death" means 
evidence in VA's possession on or before the date of the 
beneficiary' s death, even if such evidence was not 
physically located in the VA claims folder on or before the 
date of death.  38 C.F.R. § 3.1000(d)(4); see also Hayes v. 
Brown, 4 Vet. App. 353 (1993).

The Board notes that the applicable law has relatively 
recently been amended to remove the two-year limitation on 
accrued benefits.  See The Veterans Benefits Act of 2003, § 
104, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
This amendment is applicable only with respect to deaths 
occurring on or after December 16, 2003.  

B.  Service-connected PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The rating for the service-connected PTSD has been assigned 
under the provisions of Diagnostic Code (DC) 9411.  

Under the General Rating Formula that became effective on 
November 7, 1996, psychiatric disorders other than eating 
disorders, to include PTSD, are rated as follows:

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

In this case, an October 2003 Decision Review Officer (DRO) 
decision granted the veteran service connection with an 
initial 50 percent disability rating effective May 18, 2001.  
The veteran initiated an appeal as to this evaluation; 
however, he died shortly thereafter, and now the claim is for 
accrued benefits purposes only. 

At the veteran's May 2003 VA examination, it was noted that 
he was an unreliable historian and therefore, his daughter 
sat in on the examination.  It was noted that the veteran was 
diagnosed with dementia.  It was reported that he had mental 
confusion and sometimes did not recognize familiar places.  
He also reported intrusive memories and that he was nervous 
and irritable.  His daughter reported that he did not like to 
be around crowds or groups of people.  There were also 
occasional nights of poor sleep.  

On examination the veteran's grooming was adequate and he was 
oriented to person and situation; however, he occasionally 
had problems with knowing where he was and knowing the 
correct date and time.  He did not have any suicidal or 
homicidal ideations nor did he have paranoid ideation or 
indications of ritualistic behavior.  He did not describe any 
symptoms of panic attacks, with/without agoraphobia.  He 
exhibited impaired impulse control for making decisions.  He 
had difficulty with recalling names, dates, places, and 
events in his long term and recent memory.  His coping style 
and defenses included use of denial, avoidance, self-
distraction, and projection.  He had a mild loss of interest, 
mild restricted affect, and moderate irritability.  

The VA examiner stated the symptoms that particularly 
reflected a direct relationship to his previously described 
war trauma included intrusive memories, exposure distress, 
avoidance of thoughts and feelings, and irritability.  During 
the examination the veteran became agitated and irritable 
with the interview process and wanted to go home. 

The examiner stated that the veteran had chronic PTSD and 
rule out dementia, not otherwise specified.  He had mild to 
moderate impairment in areas of cognitive functioning, mild 
impairment in areas of emotional function, mild to moderate 
impairment in social functioning, severe impairment from an 
occupational viewpoint, and mild to moderate impairment from 
a social functioning viewpoint. The examiner noted that the 
veteran's cognitive deficits appeared to be or related to his 
health problems and advanced age.  Signs attributable to the 
veteran's primary diagnosis were mild to moderate symptoms of 
experiencing the war trauma, mild to moderate symptoms of 
avoidance and numbing of war trauma, and mild to moderate 
symptoms of arousal, related to war trauma.  

The examiner concluded that the veteran was fairly dependent 
upon his family to take him places and to manage his various 
responsibilities; however, he was still actively involved in 
his family's social life, though there were frequent 
complaints from his family about frequent episodes of 
nervousness and irritability.  He had multiple health 
problems which contributed to his adjustment difficulties. 

The VA examiner diagnosed the veteran with PTSD and assigned 
him a Global Assessment of Functioning (GAF) score of 45.  
The examiner noted that separate GAF scores were not given 
for each diagnosis; however, the veteran's PTSD accounted for 
the majority of his social dysfunction and his advanced age 
and cognitive deficits accounted for the majority of his 
occupational dysfunction.  

After a full review of the record, the Board concludes that 
an initial rating in excess of 50 percent for PTSD is not 
warranted.  Specifically, there is no evidence that the 
veteran had social and occupational impairment consistent 
with the criteria for the next higher, 70 percent rating; 
i.e., occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.  

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  GAF scores between 41 
and 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

In the present case, while the assigned GAF score may 
contemplate inability to keep a job, the examiner did not 
indicate that such was the case with the veteran.  Rather, 
the examiner noted that the veteran's advanced age and 
cognitive deficits, not PTSD, accounted for the majority of 
his occupational dysfunction.  This distinguishes this case 
from Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when 
it is not possible to separate the effects of a nonservice-
connected condition from those of a service-connected 
condition, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).  

Finally, there is no evidence showing that this disorder 
markedly interfered with the veteran's employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder any periods of hospitalization between May 2001 (the 
effective date of the grant of service connection) and his 
death.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Given the facts in this case, the Board finds, after close 
examination of the record, that the service-connected PTSD 
does not warrant an increased rating beyond the initial 50 
percent rating.  The claim for accrued benefits on this basis 
must accordingly be denied.  38 C.F.R. §§ 4.3, 4.7.




C. Service connection for GERD secondary to PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Initially, the Board observes that the veteran's service 
medical records are entirely negative for gastrointestinal 
treatment, let alone that for GERD or a gastric ulcer.

Following service, the veteran had a VA examination in March 
2004 where it was noted that a June 1998 private treatment 
report stated that the veteran had peptic ulcers by history.  
From 1998 until July 2002 there was no evidence in the 
veteran's VA treatment notes that he was seen for 
gastrointestinal complications.  In July 2002, the veteran 
was diagnosed by the VA with GERD based on subjective 
complaints only.  

In an addendum, the VA examiner stated that the veteran died 
prior to his upper GI studies and that on examination there 
were no evidence of aggravation of symptoms of GERD secondary 
to his service-connected PTSD. 

The Board finds that after a careful review of the veteran's 
VA treatment records and VA examination that his GERD is not 
secondary to his service-connected PTSD.  In order to prevail 
on the issue of secondary service causation, the record must 
show (1) evidence of a current disability, (2) evidence of a 
service-connected disability, and (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.  Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
17 (1995).  However, in this instance there is no medical 
evidence establishing a relationship between the veteran's 
GERD and his service-connected PTSD.  There is also no 
indication whatsoever of a causal link between the veteran's 
GERD and service.

The Board notes that while the veteran, prior to his death, 
and the appellant assert that the veteran's GERD is secondary 
to his PTSD a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998). 

Given these facts, the Board finds that service connection 
for GERD secondary to PTSD must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

III.  Death Pension

The appellant has appealed a December 2004 decision in which 
the RO denied her claim for death pension, on the ground that 
her countable income exceeded the maximum annual pension 
rate.  

In order to receive death pension benefits as a surviving 
spouse, the appellant must be the surviving spouse of a 
veteran who had the requisite wartime service, and her income 
must be less than the statutory maximum rate of death 
pension.  38 U.S.C.A. § 1541.  The surviving spouse of a 
veteran who meets the wartime service requirements will be 
paid the maximum rate of pension, reduced by the amount of 
her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 
3.273.

In this case, the veteran had the required wartime service.  
He served more than 90 days during World War II.  The rates 
of VA death pension are published in Appendix B of the 
Veterans Benefits Administration Manual M21-1, and are given 
the same force and effect as if published in the Code of 
Federal regulations.  38 C.F.R. § 3.21.  When the appellant 
filed her claim for death pension in July 2004, the maximum 
annual pension rate (MAPR), as established by Congress, for a 
surviving spouse with one dependent child was $8, 686.00.  
The MAPR has subsequently risen to $9,815, effective December 
1, 2007.  Veterans Benefits Administration Manual M21-1, 
Appendix B.

In July 2004, the appellant reported that her income, from 
Social Security, was $815 per month, or $9,780 per year, 
which includes an additional Medicare deduction of $66.60, 
and other income of $204 a month.  Therefore, the appellant's 
monthly income was $985.60, or $11,827.  The appellant's 
daughter also had Social Security income of $792 per month, 
or $9,504 a year.  The appellant's income exceeded the MAPR 
in 2004; therefore, the appellant may not receive VA death 
pension.

The Board is sympathetic to the appellant's loss, and 
recognizes the veteran's service to his country.  In Sabonis 
v. Brown, 6 Vet. App. 426 (1994), however, the United States 
Court of Appeals for Veterans Claims (Court) held that, when 
the law and not the evidence is dispositive, the claim should 
be denied due to the lack of entitlement under the law.  
Because Congress prohibits the payment of VA death pension to 
those whose countable income exceeds statutory limits, and 
the appellant's income exceeds those limits, she is not 
legally entitled to VA death pension.

Given the facts above, the appellant's claim for service-
connected death pension benefits is denied. 


ORDER

An initial rating in excess of 50 percent for the service-
connected PTSD for accrued benefits purposes is denied.  

Service connection for GERD secondary to service-connected 
PTSD for accrued benefits purposes is denied. 

Entitlement to death pension benefits is denied. 


REMAND

The appellant asserts that the veteran's PTSD and his 
medication was the cause of his death.  The Board notes that 
the veteran's Death Certificate listed the cause of death as 
cardiogenic shock with acute myocardial infarction and acute 
chronic renal failure. 

The Board notes that to establish service connection for the 
cause of a veteran's death, evidence must show that a 
disability incurred in or aggravated by military service 
either caused or substantially or materially contributed to 
the veteran's death.  For a service-connected disability to 
be the cause of death, it must be singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.   For a service-connected disability 
to be a contributing cause, it is not sufficient to show that 
it casually shared in producing death, but rather there must 
be a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

The Board finds that a medical opinion is necessary in order 
to determine if the veteran's PTSD substantially or 
materially contributed to the veteran's death.  The VA 
examiner should state if it at least likely as not that the 
veteran's service-connected PTSD at least likely as not 
contributed to the veteran's death, i.e. the veteran's 
cardiogenic shock with acute myocardial infarction and acute 
chronic renal failure. 

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims remaining on appeal.  

Accordingly, the remaining matter is REMANDED for the 
following action:

1.  The RO should take appropriate steps 
to contact the appellant by letter and 
request that she provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
appellant also should be informed that 
she may submit evidence to support her 
claim.  

The RO's letter should invite the 
appellant to identify what evidence is 
ultimately her responsibility to obtain.  
The RO's letter should clearly explain to 
the appellant that she has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).  

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should request a specialist's 
opinion to  ascertain if and how the 
veteran's service-connected PTSD 
contributed to his death.  The entire 
claims file must be made available to the 
specialist, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All clinical findings should 
be reported in detail.  

The examiner should determine whether it 
is at least as likely as not (e.g., a 50 
percent or greater probability) that the 
veteran's PTSD substantially or 
materially contributed to the veteran's 
death, i.e. the veteran's cardiogenic 
shock with acute myocardial infarction 
and acute chronic renal failure.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a typewritten report.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue remaining on appeal should be 
readjudicated in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish the appellant with a 
Supplemental Statement of the Case (SSOC) 
and afford her an appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


